Citation Nr: 1209684	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  04-42 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for skin rash, including under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran had active service from September 1991 to March 1992, including service in the Southwest Asia Theater from September 1991 to December 1991.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2004, the Veteran testified at a Decision Review Officer (DRO) hearing in Montgomery, Alabama.  The transcript of that hearing is of record.

In April 2008, June 2009, and June 2010, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The June 2001 Board decision denying service connection for skin disability is final.  38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence relevant to the Veteran's claim received since June 2001, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  Resolving doubt in the Veteran's dermatitis had its onset during active service.


CONCLUSIONS OF LAW

1.  The April 1999 RO decision denying the claim for service connection for skin rash is final.  38 U.S.C.A. § 7103(a) (West 2002); 30 332 322

2.  The evidence relevant to the claim for service connection for skin rash received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for dermatitis is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's skin rash claim and grants service connection for the disability.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was initially denied service connection for skin rash by the Board in June 2001 on the basis that there was not competent evidence linking the disability to service.  That decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.

The Veteran filed a claim to reopen in June 2003.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the Board's June 2001 decision is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  This evidence includes statements in correspondence of record and during VA medical treatment and examinations regarding the Veteran's observations regarding his skin rash.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates the existence of the Veteran's skin rashes since separation.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for skin rash on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The medical evidence shows that Veteran's skin rash has been attributed to a diagnosed condition of dermatitis; therefore, service connection for a skin rash under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on another basis.

After a careful review of the evidence of record, the Board finds that service connection is warranted for dermatitis.  

Service treatment records are silent for any findings or complaints of a skin disorder.  Post-service VA treatment records contained in the claims file show that the Veteran was diagnosed as having dermatitis.  In July 1995, the Veteran complained of having a rash on his right thigh for four years.  During treatment in November 1997, the Veteran was diagnosed as having topical dermatitis of the back and shoulders.  In August 1998, the Veteran was treated for a rash on the back of his legs and buttocks.  In February 1999, the Veteran was diagnosed as having dermatitis on the thigh.  

The Veteran was afforded several VA examinations in connection with his claim.  In September 2003, the Veteran was diagnosed as having pruritus with histamine release.  During the June 2005 VA examination, the Veteran stated that he noticed itching and a skin rash on different areas of his body around 1992.  He was diagnosed as having contact dermatitis.  In July 2008, physical examination revealed that there was insufficient evidence to warrant an acute diagnosis of rash.  In July 2009, the Veteran reported that the onset of his skin condition was around 1991 with rash and itching with blisters on the thighs and buttocks every three months for up to two weeks.  Physical examination revealed various sized hyperpigmented areas on the thighs from healed dermatitis.  The Veteran was diagnosed as having dermatitis of the thigh.  The examiner opined that dermatitis of the thigh was not caused by or a result of military service as there was no military medical treatment for rash on the lower extremities and no substantiating documentation of an onset.  In a November 2011 opinion, the Veteran's skin condition was found to be herpes simplex and the examiner opined that it was less likely than not incurred in or caused by the claimed inservice injury, event or illness as this disorder was ubiquitous, it was nor associated sole with service in the Persian Gulf and could have been acquired at any time during his military service, or after and possibly before service as it remains dormant for long periods and recurs, being present for several days and spontaneously resolves.

In his December 2004 substantive appeal, the Veteran stated that he had multiple symptoms shortly after his return from service.  In a letter dated January 2012, the Veteran stated that he found it peculiar that the November 2011 opinion stated that he had herpes simplex without having had his lesions examined.  

Based on the record, a current disability has been established as the Veteran has been diagnosed as having dermatitis.  Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as rash.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that that his skin disorder first manifested during or shortly after service that continued since that time.  

The Board recognizes that the July 2009 and November 2011 VA examiners provided negative opinions regarding the Veteran's claim for service connection.  The Board, however, does not find these opinions persuasive.  The opinion provided by the July 2009 VA examiner is inadequate as the examiner did not comment upon the Veteran's competent and credible reports of continuity of symptomatology of a skin disorder that manifested around 1991.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  In addition, the November 2011 opinion provided inadequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner opined that the Veteran's skin disorder was not related to service; however, in the rationale provided the examiner stated that it could have begun during service as well as before or after service.  The Board finds this opinion unclear.  Further, the examiner stated that the Veteran had herpes simplex, a diagnosis unsupported by the record as the Veteran has only been diagnosed as having dermatitis and, as the Veteran points out, the diagnosis was not based on a physical examination.  Therefore, the examiners' opinions are not persuasive and do not preclude a grant of service connection in this case.

The Board finds the Veteran's account of having skin problems since service both competent and credible.  Thus, the evidence demonstrates that the Veteran's skin disorder began around 1991 or 1992 and he had continuity of symptoms after discharge.  Resolving reasonable doubt in the Veteran's favor and considering the Veteran's service in the Southwest Asia Theater, the Board finds that the evidence supports a grant of service connection for dermatitis.  See 38 U.S.C.A. §§ 1154(a), 5107(b).  


ORDER

Service connection for dermatitis is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


